Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on March 7, 2022.
3.	Claims 1-7, 9-22 and 24-30 are pending in this application.
4.	Claims 1 and 16 have been amended.
Allowable Subject Matter
5.	Claims 1-7, 9-22 and 24-30 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggests the combination of the features:
“illuminating, using at least one light source, the scene using a sequence of two or more periods, each period including a respective transmission portion during which a plurality of light pulses are emitted onto the scene and including a respective non-transmission portion corresponding to an absence of emitted light, wherein a first non-transmission portion of a first period occurs after a first plurality of light pulses of the first period and before a second plurality of light pulses of a second period, wherein each light pulse of the plurality of emitted light pulses is emitted from the at least one light source at a selected transmit power level, and wherein a duration of each non-transmission portion is based at least in part on the selected transmit power level at which each light pulse is emitted; … and continuously accumulating, by the sensor, photoelectric charge indicative of the plurality of received light pulses during an entirety of the sequence including a plurality of transmission portions and a plurality of corresponding non-transmission portions”(Please refer to Non-final rejection dated 12/24/2021).
Independent claim 16 recites an apparatus for sensing a scene comprising similar features, therefore, independent claim 16 is allowed for the same reason.
Dependent claims 2-7, 9-15, 17-22 and 24-30 are allowed by virtue of their dependency to the independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482